Case 1:20-cr-00316-WJ Document1 Filed 04/07/19 Page 1 of 6

AO 91 (Rev. II/11) Criminal Complaint

UNITED STATES DISTRICT COURT...
for the os tLe
NITED STATES DISTRICT COURT

District of New Mexico ALBUQUERQUE, NEW MEXICO

United States of America ) sy
s __ APR 07 2019
Troy Livingston ) Case No. / q - Mo - q 7? /
DOB: XX/XX/2000 '
)
a _ )
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 6, 2019 _in the county of | McKinley in the
District of New Mexico , the defendant(s) violated:
Code Section Offense Description
18 USC 1153 Offenses committed within Indian Country
18 USC 1111(a) Murder

This criminal complaint is based on these facts:

Please see attached affidavit.

@ Continued on the attached sheet. Y

Complainant's signature

W. tay Waleton. Special Asent

 
  

 

Printed name artd title

Sworn to before me and signed in my presence.

Date: fpr | Z20/7 Llu EE

City and state: Facttilgtn) LMM B. Paul Briones, US Magistrate Judge

    

Printed name and title
Case 1:20-cr-00316-WJ Document1 Filed 04/07/19 Page 2 of 6

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF NEW MEXICO

Case No. /9-(N{- 7 7}/

AFFIDAVIT IN SUPPORT OF PROBABLE

UNITED STATES OF AMERICA )
)
VS )
)

Troy Livingston
Year of Birth 2000 ) CAUSE TO ARREST

AFFIDAVIT

|, the undersigned, being duly sworn, hereby depose and state as follows:
Introduction and Agent Background

1. Your affiant is a Special Agent (SA) of the Federal Bureau of Investigation (FBI)
and has been employed in that capacity since September, 2007. Your affiant is currently
assigned to the Albuquerque Division of the FBI, Farmington Resident Agency, and has primary
investigative responsibility for crimes occurring within Indian Country; including violent crimes
such as homicide, robbery, arson, aggravated assault, sexual assault and narcotics violations.
The information set forth in this affidavit has been derived from an investigation conducted by
an FBI Special Agent and/or communicated to him by other sworn Law Enforcement Officers.
This affidavit is intended to show merely that there is sufficient probable cause for the
requested criminal complaint and to support the probable cause arrest of Troy LIVINGSTON and
does not set forth all of my knowledge about this matter. During the course of the

investigation the following information was obtained:
Case 1:20-cr-00316-WJ Document1 Filed 04/07/19 Page 3 of 6

Probable Cause

2. Your Affiant was contacted on April 6, 2019 by Navajo Criminal Investigator (Cl)
Ben Yazzie in regards to a murder that had taken place on the Navajo Indian
Reservation. Navajo Police Officers were dispatched to a residence located at 53 Rodeo Road in
Breadsprings, New Mexico. G.L., year of birth 1973 called the Navajo Police Department to
report a domestic violence dispute between her son, Troy LIVINGSTON (LIVINGSTON), year of
birth 2000, and his girlfriend, T.L., year of birth 1999 (hereinafter Jane Doe).

3. During an interview with G.L., G.L. stated she was home at 53 Rodeo Road when
LIVINGSTON and Jane Doe returned home. G.L. stated that at approximately 3:00 a.m., the two
were arguing and G.L. could sense tension between the two. G.L. heard crying from the
bedroom and went in to see LIVINGSTON on top of Jane Doe with his fist raised. G.L. believes
Jane Doe had already been hit because she was crying. LIVINGSTON told G.L. to get out of the
bedroom which she did. G.L. heard more crying and again entered the bedroom to see
LIVINGSTON stomping on Jane Doe with his foot. G.L. described Jane Doe as being in a ball with
her arms and hands around her head. Again LIVINGSTON told G.L. to get out, so G.L. left the
house. LIVINGSTON locked the door behind G.L. From outside, G.L. could hear screaming,
thumping and banging.

4. After things quieted down, G.L entered the home. G.L. stated that she could
hear wheezing from just inside the bedroom door. G.L. stated at the time she did not know

who was wheezing.
Case 1:20-cr-00316-WJ Document1 Filed 04/07/19 Page 4 of 6

5. Approximately 30 minutes after G.L. entered the home, Navajo Police Officers
arrived and knocked on the door. When no one answered, officers looked through the window
and saw blood on the floor. Shortly thereafter, G.L. opened the door and officers made entry
into the home. Officers observed lots of blood on the floor between the bedroom and the
bathroom.

6. Navajo Police Officers entered the bedroom and found Jane Doe laying on the
floor covered in blood and appeared to be badly beaten. Officers asked Jane Doe who had
done this to her. Jane Doe replied, “Troy did this to me.” Officers saw LIVINGSTON laying on
the bed next to his two and a half year old toddler who did not appear to be physically harmed.

7. Emergency medical personnel arrived and transported Jane Doe to the Gallup
Indian Medical Center. It is unknown by the Affiant if Jane Doe succumbed to her injuries prior
to arriving at the hospital or shortly after arriving at the hospital. Affiant was informed by the
Navajo Police Department that Jane Doe was deceased.

8. On the night of April 6, 2019, Special Agent David Loos and Navajo Criminal
Investigator Ben Yazzie interviewed LIVINGSTON. After advising LIVINGSTON of his rights,
LIVINGSTON stated that “I just got mad and took it too far, way too far.” LIVINGSTON stated, “I
still can’t believe it, | killed her.” LIVINGSTON stated that he was mad at her for sleeping with
his friend as Jane Doe had finally admitted to doing it. LIVINGSTON stated he “just started
hitting her” and took it too far. LIVINGSTON stated he hit Jane Doe with a flashlight and also
used his foot. The incident took place in the bedroom and also the bathroom.

9. Pursuant to an authorized search warrant, a search of the residence located at

53 Rodeo Road had been conducted. A flashlight which appeared to have been used as a
Case 1:20-cr-00316-WJ Document1 Filed 04/07/19 Page 5 of 6

weapon was seized. The flashlight had what appeared to be blood on it. Photographs of Jane

Doe show circular wounds that appear to be consistent with the end of the flashlight.

Jurisdictional Statement
10. On April 6, 2019, Criminal Investigator Ben Yazzie confirmed that the location of
the area that Navajo Police identified as the area where the incident occurred is within the
boundaries of the Navajo Indian Reservation, which is Indian Country in the District of New

Mexico. Further, LIVINGSTON is an enrolled member of the Navajo Nation.

Conclusion
Case 1:20-cr-00316-WJ Document1 Filed 04/07/19 Page 6 of 6

11. In view of the above facts, your affiant submits that there is probable cause to
believe that Troy LIVINGSTON, an enrolled member of the Navajo Nation, violated Title 18
United States Code (USC) 1111(a), in that he unlawfully killed Jane Doe with malice
aforethought. The incident occurred at 53 Rodeo Road, Breadsprings, New Mexico, which is
within the exterior boundaries of the Navajo Nation and is “Indian Country,” in violation of Title

18, United States Code, Section 1153.

Respectfully Submitted,

 

Federal Bureau of Investigation

Albuquerque Division
Submitted and sworn to Farmington Resident Agency
before me this 7“ day

of Appil 2019.
7 , 7
7 Gp.

UNITED STATES MAGISTRATE JUDGE
